NO. 07-08-0139-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                  JUNE 19, 2008
                         ______________________________

                            TOMMIE HOLLINS, APPELLANT

                                            V.

                         THE STATE OF TEXAS, APPELLEE
                       _________________________________

             FROM THE 31ST DISTRICT COURT OF WHEELER COUNTY;

                  NO. 4164; HONORABLE STEVEN EMMERT, JUDGE
                        _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                               ON MOTION TO DISMISS


       Pending before this Court is appellant’s motion to dismiss his appeal. Appellant and

his attorney have both signed the motion. Tex. R. App. P. 42.2(a). No decision of this

Court having been delivered to date, we grant the motion. Accordingly, the appeal is

dismissed. No motion for rehearing will be entertained and our mandate will issue

forthwith.


                                         James T. Campbell
                                              Justice
Do not publish.